Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

IDS
The information disclosure statement (IDS) submitted on 02/04/2021 was filed after the mailing date of the Notice of Allowance on 11/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Note, Office Action responses are not considered to be proper references for consideration by the Examiner. A line has been drawn through a number of citations that have not been considered by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as set forth in the previous Notice of Allowance on 10/07/2020: 
 With respect to 35 USC 101. The combination of additional elements that provide for integration are as follows:
a kiosk configured to receive the electronic device, wherein the kiosk includes an externally directed camera and an internal inspection area; and
a controller including memory and one or more processors, wherein the memory carries instructions that, when executed by the one or more processors, cause the system to lock down the inspection area to prevent the user from accessing the electronic device.
The above elements amount to more than the abstract idea of performing an appraisal of a used electronic device using a computer because the claim requires the controller and the kiosk to operate in conjunction with each other to provide for the claimed result.  The above limitations are considered to be more than just generally linking the execution of the abstract idea to general computers and the above limitations are not found to be insignificant extra solution activities.  For 
With respect to the prior art, the cited prior art of record does not teach or suggest the claimed invention in total that includes: a system comprising a kiosk comprising an externally directed camera and an internal inspection area, and a controller configured to--
receiving the electronic device from a user at a kiosk;
collecting, via the kiosk, information from the electronic device after receiving the electronic device;
identifying the electronic device based at least partially on the collected information;
presenting, to the user via the kiosk, an offer to purchase the electronic device;
locking down an internal inspection area of the kiosk to prevent the user from accessing the electronic device;
capturing an image of the user via an externally directed camera of the kiosk; and
associating the electronic device with the image of the user.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689